      Case 7:20-cv-00150 Document 12 Filed on 07/29/20 in TXSD Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   McALLEN DIVISION

       VANESSA F. EDWARDS,                            §
                                                      §
               Plaintiff,                             §
                                                      §
       v.                                             §      Civil Action No. 7:20-cv-00150
                                                      §
       UNITED STATES CUSTOMS AND                      §
       BORDER PROTECTION, ET AL.,                     §
                                                      §
               Defendants.                            §

              ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT

       The United States of America, (hereinafter referred to as “United States”), on behalf of

Defendant U.S. Deparment of Homeland Security, and on behalf of Defendants U.S. Customs and

Border Protection, U.S. Immigration and Customs Enforcement, U.S. Citizenship and Immigration

Services, U.S. Department of Homeland Security Office of Inspector General, and U.S.

Department of Homeland Security Office of Biometrics Identity Management, component

agencies of the United States Department of Homeland Security, by and through Ryan Patrick,

United States Attorney for the Southern District of Texas, files this Answer to the Complaint

(“Complaint”, Docket No. 1) of Vanessa F. Edwards (“Plaintiff”), and would respectfully show

the Court as follows:

       1 - 2. With regard to Paragraphs 1 and 2 of the Complaint, the United States admits, as

alleged in the Complaint, that this is a suit brought by Plaintiff to compel Defendants to produce

records and documents, pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 522,

et seq., and that this court has subject matter jurisdiction over this proceeding under 28 U.S.C. §§

1331 and 1346, and that venue is proper in the Southern District of Texas.



                                                 1
      Case 7:20-cv-00150 Document 12 Filed on 07/29/20 in TXSD Page 2 of 6




       3. With regard to Paragraph 3 of the Complaint, Defendants are without sufficient

information at this time to admit or deny the allegations contained therein.

       4 - 10. With regard to Paragraphs 4 through 10 of the Complaint, the United States

admits Defendants are agencies of the United States responsible for, inter alia, protecting the

security of the United States, and enforcing border security and federal immigration laws in

particular, and/or assisting or overseeing one other in the course of carrying out their statutory

duties, and all are agencies within the meaning of 5 U.S.C. § 522(f)(1), and that each has control

over its own records.

       11 - 12. With regard to Paragraphs 11 and 12 of the Complaint, Defendants are without

sufficient information at this time to admit or deny the allegations contained therein, and so they

are denied at this time.

       13. With regard to Paragraph 13 of the Complaint, Defendants are without sufficient

information at this time to admit or deny the allegations contained therein, except to admit that

Plaintiff was in federal custody during some portion of June, 2016. This response will be

supplemented as additional information becomes available.

       14. With regard to Paragraph 14 of the Complaint, Defendants are without sufficient

information at this time to admit or deny the allegations contained therein. This response will be

supplemented as additional information becomes available.

       15. Defendants admit the first two sentences of Paragraph 15 of Plaintiff’s Complaint.

Defendants are without sufficient information to admit or deny the allegations contained in the

last sentence of this Paragraph.

       16. With regard to Paragraph 16 of the Complaint, Defendants are without sufficient

information at this time to admit or deny the allegations contained therein.



                                                  2
      Case 7:20-cv-00150 Document 12 Filed on 07/29/20 in TXSD Page 3 of 6




       17 - 21. In Paragraphs 17 through 21, Plaintiff sets forth statements regarding Plaintiff’s

understanding of the legal effect of the FOIA statute. As such, no response is required by

Defendants.

       22 – 26. Defendant CBP admits the allegations set out in Paragraphs 22 through 26 of

Plaintiff’s Complaint.

       27. Defendants admit the first and third sentences of Paragraph 27 of Plaintiff’s

Complaint, and deny the second sentence.

       28. With regard to Paragraph 28 of Plaintiff’s Complaint, the allegations contained in the

first sentence consist of Plaintiff’s description of its FOIA request, dated September 20, 2019, to

which no response is required. To the extent that a response is required, Defendant ICE admits it

received Plaintiff’s FOIA request at some point in time following September 20, 2019, and

respectfully refers the court to the FOIA request for a complete and accurate statement of its

contents. With respect to the allegations contained in the second and third sentences of paragraph

twenty-eight, Defendant ICE admits that it has not acknowledged receipt of Plaintiff’s FOIA

request, dated September 20, 2019, and denies the remaining allegations.

       29. The allegations contained in paragraph twenty-nine consist of Plaintiff’s description

of its FOIA request dated October 29, 2019, to which no response is required. To the extent that

a response is required, Defendant ICE admits that it received Plaintiff’s FOIA request dated

October 29, 2019, and respectfully refers the court to the FOIA request for a complete and accurate

statement of its contents.

       30. The allegations contained in paragraph thirty consist of Plaintiff’s description

Defendant ICE’s acknowledgment letter to Plaintiff, to which no response is required. To the

extent that a response is required, Defendant ICE admits that sent an email on October 31, 2019,



                                                 3
      Case 7:20-cv-00150 Document 12 Filed on 07/29/20 in TXSD Page 4 of 6




acknowledging Plaintiff’s FOIA request dated October 29, 2019, and respectfully refers the court

to the email for a complete and accurate statement of its contents.

       31. The allegations contained in the first and second sentences of paragraph thirty-one

consist of Plaintiff’s description of its FOIA appeal letter, dated May 29, 2020, to which no

response is required. To the extent that a response is required, Defendant ICE admits it received

FOIA appeal letter, dated May 29, 2020, on May 29, 2020 and respectfully refers the court to the

FOIA request for a complete and accurate statement of its contents. Defendant ICE admits the

allegations contained in third sentence of paragraph thirty-one.

       32 - 34. With regard to Paragraphs 32 through 34 of Plaintiff’s Complaint, Defendants

admit Exhibit 12 was sent to Defendant USCIS, and acknowledged per Exhibit 13. Defendants

further admit sending Plaintiff’s representatives Exhibit 14 and the documents described therein.

       35. Defendant ICE admits that it did not sent an acknowledgement letter to the requester

regarding the referral of records from Defendant USCIS to Defendant ICE.

       36. With respect to the allegations contained in the fourth sentence of paragraph thirty-

six, Defendant ICE admits that it has not yet produced the records that were referred by Defendant

USCIS, and denies the remaining allegations. Defendant ICE has received the referred records

from Defendant USCIS and is currently processing the records for production.

       37. With regard to Paragraph 37 of the Complaint, to the extent Plaintiff simply restates

her statements set out in Exhibit 16 to the Complaint and the request she claims she made to

DHS/OIG, no response is required. Defendant DHS/OIG has no record of having received

Plaintiff’s Ex. 16, but is currently undertaking an investigation into whether the request was in

fact delivered, and this response will be supplemented as further information is obtained. Pending

the results of the investigation, the allegations set out in the last two sentences of this paragraph



                                                  4
      Case 7:20-cv-00150 Document 12 Filed on 07/29/20 in TXSD Page 5 of 6




are denied.

        38 - 40. With regard to Paragraphs 38 through 40 of Plaintiff’s Complaint, Defendants

admit Plaintiff submitted a FOIA request to DHS/OBIM, per Exhibit 17 to the Complaint, and that

the request was acknowledged. Defendants deny the allegations in these paragraphs that no

responsive documents were produced. Documents responsive to the FOIA request have been

provided to plaintiff’s counsel on or about June 12, 2020, redacted as per the accompanying

transmittal letter, and for the reasons stated in the letter.

        41 - 42. Defendants deny the allegations set out in Paragraphs 41 through 49 of Plaintiff’s

Complaint.

        PRAYER FOR RELIEF. Plaintiff’s prayer for relief is a statement by Plaintiff of the relief

requested in the suit, and as such, no response is required. To the extent a response is required,

Defendants deny Plaintiff is entitled to the relief she is seeking.

       The United States denies any allegations in Plaintiff’s Complaint that are not specifically
admitted herein.


        WHEREFORE, having fully answered, Defendant United States, on behalf of all named

Defendants, prays that Plaintiff’s claims for relief be dismissed, that the United States and its

agencies be allowed to go hence without day, and for such other and further relief to which the

United States and its agencies shows themselves to be entitled.



                                                 Respectfully submitted,

                                                 RYAN PATRICK
                                                 UNITED STATES ATTORNEY

                                         By:     /s/ David L. Guerra


                                                    5
     Case 7:20-cv-00150 Document 12 Filed on 07/29/20 in TXSD Page 6 of 6




                                              DAVID L. GUERRA
                                             Assistant United States Attorney
                                             Southern District of Texas
                                             1701 West Highway 83, Suite 600
                                             McAllen, Texas 78501-5160
                                             Phone (956) 618-8010
                                             Fax No.: (956) 618-8016
                                             Texas State Bar No.: 08575200
                                             Southern District of Texas No. 14435


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Defendants’ Answer was, on the 29th of July,

2020, served electronically pursuant to the ECF rules of the Southern District of Texas (and/or on

the same day emailed) to the following:

Ranjana Natarajan
The University of Texas School of Law
Civil Rights Clinic
727 E. Dean Keeton Street
Austin, TX 78705
Email: rnatarajan@law.utexas.edu

Lauren Joyner
TEXAS RIOGRANDE LEGAL AID, INC.
316 S. Closner Blvd.
Edinburg, TX 78539
Email: ljoyner@trla.org

Sofia Meissner
TEXAS RIOGRANDE LEGAL AID, INC.
1331 Texas Ave.
El Paso, TX 79901
Email: smeissner@trla.org

                                              /s/ David L. Guerra
                                             DAVID L. GUERRA
                                             Assistant United States Attorney




                                                6
